DETAILED ACTION
This office action is in response to the original application filed on April 30, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 have been cancelled.
Claims 21-41 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

Claims 21-41 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,911,216. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application and ‘216 are directed to a methods and systems for receiving an encrypted data and generating homomorphic operation on the encrypted data. 

Claims 21-41 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,101,977. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application and ‘977 are directed to a methods and systems for receiving an encrypted data and generating homomorphic operation on the encrypted data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 25-28, 32-35 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Krendekev (US 10,116,437) in view of Futa (US Pub. No. 2009/0094464).

	As per claim 21 Krendekev discloses:
A computer-implemented method for data encryption, comprising: receiving, by a second peer end computing device, first encrypted data from a first peer end computing device; (column 2, line 28-31, Krendekev, system for protected cloud computing includes a server receiving encrypted data from a client) and (claim 19, line 10-19 of Krendekev, the remote computer (or computers) 49 may be represented by a personal computer, a server, a router, a network PC, a peer device or other common network node, and it normally includes many or all of the elements described above relative to the personal computer 20, although only a memory storage device 50 is illustrated).
Performing, by the second peer end computing device, a homomorphic operation based on the encrypted first data, thereby obtaining an encryption result that is within a predetermined result range; (column 2, line 30-33 of Krendekev, the server performing fully homomorphic calculations for the client without decryption of the encrypted data) and (claim 19, line 10-19 of Krendekev, the remote computer (or computers) 49 may be represented by a personal computer, a server, a router, a network PC, a peer device or other common network node, and it normally includes many or all of the elements described above relative to the personal computer 20, although only a memory storage device 50 is illustrated) and (Column 12, line 60-67 of Krendekev, the range does not change depending on an arbitrary degree of the polynomial. In homomorphic encryption, multiplication of the polynomials does not increase degree of the encryption polynomial by using the polynomials of the Galois ring).
Sending, by the second peer end computing device, the encryption result to the first peer end computing device. (Colum 2, line 30-38 Krendekev, the server performing fully homomorphic calculations for the client without decryption of the encrypted data and providing a result of the calculations to the client for decryption) and (claim 19, line 10-19 of Krendekev, the remote computer (or computers) 49 may be represented by a personal computer, a server, a router, a network PC, a peer device or other common network node, and it normally includes many or all of the elements described above relative to the personal computer 20, although only a memory storage device 50 is illustrated).
Krendekev teaches the method of receiving the encrypted data and performing homomorphic operation using the encrypted data (see column 2, line 28-31, Krendekev) but fails to disclose:
Performing, a homomorphic operation based local private second data, and an obfuscation term.
However, in the same field of endeavor, Futa teaches this limitation as, (paragraph 259 of Futa, the present invention makes analysis of step S4 difficult by utilizing homomorphic transformation that uses a super anomalous elliptic curve to transform the private key ks and the random number k into points on the super anomalous elliptic curve) and (paragraph 256 of Futa, in signature generation in the conventional elliptic DSA signature scheme, it is also necessary to ensure that not only the private key ks, but also the random number k is secret).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krendekev and include the above limitation using the teaching of Futa in order to securely generate and communicate the homomorphic encrypted data.

Claims 28 and 35 are rejected under the same reason set forth in rejection of claim 21:

As per claim 25 Krendekev in view of Futa discloses:
The computer-implemented method of claim 21, wherein the obfuscation term obfuscates data outside of the predetermined result range. (Column 12, line 60-67 of Krendekev, the range does not change depending on an arbitrary degree of the polynomial. In homomorphic encryption, multiplication of the polynomials does not increase degree of the encryption polynomial by using the polynomials of the Galois ring).

Claims 32 and 39 are rejected under the same reason set forth in rejection of claim 25:

As per claim 26 Krendekev in view of Futa discloses:
Krendekev teaches the method of receiving the encrypted data and performing homomorphic operation based on the encrypted data (see column 2, line 28-31, Krendekev) but fails to disclose:
The computer-implemented method of claim 21, wherein performing, by the second peer end computing device, the homomorphic operation based on the local private second data, and the obfuscation term comprises adding the obfuscation term to a result of an operation performed on the encrypted first data and the local private second data.
However, in the same field of endeavor, Futa teaches this limitation as, (paragraph 259 of Futa, the present invention makes analysis of step S4 difficult by utilizing homomorphic transformation that uses a super anomalous elliptic curve to transform the private key ks and the random number k into points on the super anomalous elliptic curve) and (paragraph 256 of Futa, in signature generation in the conventional elliptic DSA signature scheme, it is also necessary to ensure that not only the private key ks, but also the random number k is secret).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krendekev and include the above limitation using the teaching of Futa in order to securely generate and communicate the homomorphic encrypted data.

Claims 33 and 40 are rejected under the same reason set forth in rejection of claim 26:

As per claim 27 Krendekev in view of Futa discloses:
The computer-implemented method of claim 21, wherein the first encrypted data comprises data encrypted using a homomorphic encryption scheme. (Column 2, line 58-65 of Krendekev, according to 

Claims 34 and 41 are rejected under the same reason set forth in rejection of claim 27: 

Allowable Subject Matter
Claims 22-23, 29-30 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner will provide reason for allowance at the time of allowing the application. 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Kipnis (US Pub. No. 2015/0215123). Kipnis discloses the methods and systems for performing the randomization using matrices and polynomials as well as ways to mix the matrix and polynomial function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/TESHOME HAILU/Primary Examiner, Art Unit 2434